Detailed Action
Election/ Restriction 371 (2/19/22) 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examiner has carefully reviewed the patent application and prepared following Office Action. 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


If the Applicant believes that personal communication will advance prosecution of this application, the Applicant should contact via email [after ready to discuss the case] Primary Examiner Kiran Patel at kiran.patel@uspto.gov to schedule an interview and Primary Examiner Kiran Patel will prepare for the interview and contact the applicant.

All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Applicant may identify the preferred figure(s) for the front page of the issued patent showing the most significant elected limitations.

It appears that drawings/figures fails to show all the claimed limitations. Applicants shall review all the drawings/figures to verify that all the claimed limitations are clearly shown in the figures. All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings; supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.

Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.

This application contains claims directed to more than one species of the generic invention.  These species are not linked and therefore lack unity of invention to form a single general inventive concept under PCT Rule 13.1.  
	
Examination of the application, as best understood, shows that this application may include one or more embodiments/species. For the record, Applicant should clearly identify one or more embodiments/species along with their corresponding figures. If required, applicant should amend the specification, claims and/or figures to describe the subject matter which applicant regards as the invention. Applicant should also elect a single embodiment/species for prosecution along with the listing of all corresponding elected claims/figures readable only on the single elected embodiments/species.
Applicant’s complete reply to this requirement must include identification of all the embodiments/species and election of a single embodiment/species to include associated claims and figures. Non-elected claims may be withdrawn by the Applicants or the Examiner.


Examiner review of the Application, as best understood, shows that the instant application includes following multiple species/embodiments [A, B, C,..].
For the record, applicant should verify following examiner identified species/ embodiments [A, B, C,…] along with their corresponding figures. 
In the event, applicant is unable to verify the examiner identified species/ embodiments [A, B, C,…], applicant for the record, should re-identify all the species/ embodiments [as AA, BB, CC,…] with complete/detailed explanation. In addition, applicant should make required amendments in the specification to be consistent with the applicant-identified species/embodiments [AA, BB, CC,…] to better define the invention and identify corresponding species/embodiments. 
Further, applicant is required to elect single species/embodiments [A, B, C,…] or [AA, BB, CC,…] for prosecution to include a listing of claims and figures readable only on the single elected species/embodiment.
This application, as best understood, contains claims directed towards following distinct species of the claimed invention. It appears that an in depth review of the Specification to include Brief Description of the Drawings is required by the Applicants to clearly identify all the species/embodiments included in this Application and if needed make necessary amendments.
As best understood, there are following species/embodiments included in this application..
Species A - directed towards Fig. 1A -1B
Species B - directed towards Fig. 2
Species C - directed towards Fig. 3

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and associated figures for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there appears to be no claim, which is generic to all species. Election of a single species for examination purpose as indicated above is proper because each of these above species having distinct limitations as outlined above and therefore acquired a separate status in the art because of their recognized divergent subject matter. There would be a serious burden on the examiner if restriction were not required.

Response to this requirement must include an identification of the species and associated figures elected consonant with this requirement, and a listing of claims readable only on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. For all claims added after the election, applicant must indicate which are readable upon the elected species. MPEP  809.02(a).

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Because these inventions and/or species are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.


Applicant’s complete reply to this requirement must include identification of all the inventions and selection of a single invention (to include claims and figures) and identification of all the species and selection of a single species (to include claims and figures) elected for prosecution. Non-elected claims may be withdrawn by the Applicants or the Examiner.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Direct all inquiry to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications. Only Private PAIR has status information for unpublished applications. Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/
Primary Examiner, Art Unit 3612

Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665
kiran.patel@uspto.gov